DETAILED ACTION
Elections/Restrictions
1.	Applicant’s election without traverse of Group I, claim(s) 59-94, drawn to a pharmaceutical composition comprising fulvestrant, in the reply filed on April 7, 2021, is acknowledged with appreciation.  In the telephone conversation of April 28, 2021, with Applicant’s attorney, Vandana Awasthi (Reg. No. 64,272), the examiner confirmed species elections: a sustained release fulvestrant pharmaceutical composition wherein the pharmaceutically acceptable alcohol comprises a mixture of ethanol and benzyl alcohol, the surfactant comprises a mixture of a lipophilic surfactant (sorbitan monolaureate), and a hydrophilic surfactant (a triblock copolymer of polyoxypropylene and polyoxyethylene), propylene glycol and the lipophilic vehicle comprises castor oil.
2.	Accordingly, Group II, claims 95-97, drawn to a method of using the invention of Group I, is presently withdrawn from consideration as directed to a non-elected invention.  Non-elected species (i.e. the ingredients other than those elected above) are also presently withdrawn from consideration.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on February 1, 2019 and December 13, 2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 62 and 90 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 62 and 90 are unclear in the following aspects:  the claims are each directed to a pharmaceutical composition comprising fulvestrant, “wherein the composition provides a fulvestrant dose that is therapeutically equivalent to a commercially available fulvestrant product at same total dose delivered in two 5 ml injections.”  First, the term "therapeutically equivalent" is a relative term which renders the claim indefinite.  “Therapeutically equivalent" is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold. 
	Second, the meaning of Applicant’s recitation of “a commercially available fulvestrant product” is unclear to one of skill in the art. It is not clear from the claim itself which commercial product Applicant is intending to compare with the instant composition; therefore, the metes and bounds of claims 62 and 90 cannot be ascertained.  For example, the dose of fulvestrant to be administered is variable and is dependent upon the patient population/ disease or condition to be treated, i.e. the 
	A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 59-94  are rejected under 35 U.S.C. 103 as being unpatentable over Kanthikiran et al, WO 2015/033302 A2 (cited on Applicant’s IDS of December 13, 2019), in view of Rowe, Sheskey and Quinn, (editors)  Handbook of Pharmaceutical Excipients, Sixth edition published 2009 (hereafter referred to as “Rowe”). 
	Instant claim 59 is directed to a sustained release pharmaceutical composition comprising fulvestrant (more specifically at a concentration of about 5% to about 20% w/v (claim 60) at a concentration of at least about 100 mg/ml in a single 5 ml injection (claim 61)); a pharmaceutically acceptable alcohol (more specifically a mixture of ethanol and benzyl alcohol (claims 63 and 67)); propylene glycol (more specifically at least about 2% propylene glycol (claim 75)); a surfactant (more specifically comprising a mixture of a lipophilic surfactant and a hydrophilic surfactant (claim 69), more specifically wherein the lipophilic surfactant is sorbitan monolaureate (claim 71) and more specifically wherein the hydrophilic surfactant is a triblock copolymer of polyoxypropylene and polyoxyethylene (claim 73)); and castor oil, wherein the composition is substantially free of antioxidant and benzyl benzoate. Claim 72 limits wherein the composition is therapeutically equivalent to a commercially available fulvestrant product at same total dose delivered in two 5 ml injections (applying the broadest reasonable interpretation, the claim is directed to a composition providing a 500 mg dose of fulvestrant, i.e. the dose indicated for “Faslodex®” therapy in the treatment of advanced HR+ breast cancer (Faslodex® is the tradename for commercially available fulvestrant)).  Claim 76 limits wherein the composition is physically and chemically stable, with no appreciable precipitation or degradation of fulvestrant at 5±3°C for at least 6 months.  Claim 77 limits wherein the total amount of claim 78) or wherein accelerated storage conditions comprise a temperature of 25±°2C and a relative humidity of 60±5% (claim 79)).  Claim 80 limits wherein the composition is packaged in a container, wherein the container comprises a prefilled sterilized clear glass syringe (more specifically wherein the syringe comprises fulvestrant at a concentration of at least about 500 mg/ 5 ml (claim 81)), comprising a sterilized plunger stopper, a plunger rod and a sterilized needle. 
	Instant claim 82 is directed to a sustained release pharmaceutical composition suitable for intramuscular administration comprising fulvestrant, a pharmaceutically acceptable alcohol (more specifically a mixture of ethanol and benzyl alcohol (claim 85) at a concentration of about 5% w/v benzyl alcohol and at least about 10% ethanol (claim 86)  or a concentration of about 5% w/v of benzyl alcohol and at least about 20% w/v of ethanol (claim 87), propylene glycol, a surfactant (more specifically a mixture of sorbitan manolaurate and a triblock copolymer of polyoxypropylene and polyoxyethylene (claim 88), and a lipophilic vehicle comprising castor oil, wherein the composition comprises fulvestrant at a concentration of at least about 100 mg/ml in a single 5 ml injection, wherein the composition is free of benzyl benzoate (claim 83) and free of antioxidant (claim 84), and comprising at least about 2% w/v propylene glycol (claim 89).
	Instant claim 90 is directed to a sustained release pharmaceutical composition comprising fulvestrant, a pharmaceutically acceptable alcohol (more specifically a mixture of ethanol and benzyl alcohol (claim 91)), a cosolvent (more specifically claim 92)), a lipophilic surfactant, a hydrophilic surfactant (more specifically wherein the hydrophilic surfactant is a triblock copolymer of polyoxypropylene and polyoxyethylene and wherein the lipophilic surfactant is sorbitan monolaureate (claim 93)), and a lipophilic vehicle comprising castor oil, wherein the composition is free of benzyl benzoate and antioxidant, and wherein the composition provides a fulvestrant dose in a single 5 ml injection that is therapeutically equivalent to a commercially available fulvestrant product at same total dose delivered in two 5 ml injections (applying the broadest reasonable interpretation, the claim is directed to a composition providing a 500 mg dose of fulvestrant, i.e. the dose indicated for “Faslodex®” therapy in the treatment of advanced HR+ breast cancer (Faslodex® is the tradename for commercially available fulvestrant)).
	Instant claim 94 is directed to a sustained release pharmaceutical composition suitable for intramuscular administration comprising: fulvestrant, ethanol, benzyl alcohol, propylene glycol, a lipophilic surfactant, a hydrophilic surfactant, and a lipophilic vehicle comprising castor oil, wherein the composition is free of benzyl benzoate and polysorbate 80.
 	Kanthikiran et al teach a sustained release pharmaceutical composition comprising 2 - 10% w/v fulvestrant (which is within the scope of “about 5% to about 20% w/v as required by instant claim 60), 2 - 20% w/v benzyl alcohol (which is within the scope of “5% w/v to about 25% w/v” as required by instant claim 65) ; 2 - 20% w/v ethanol (which is within the scope of “5% w/v to about 25% w/v” as required by instant claim 64); and at least 40% w/v castor oil, (please see the second formulation on page 8).  Kanthikiran et al teach substituting benzoic acid for an agent that improves the solubility of fulvestrant including propylene glycol and polyoxy-free of benzyl benzoate and antioxidants, i.e. the “formulation of the present specification may optionally comprise compatible antioxidants,” [emphasis added] (see page 11, lines 7-8).  Kanthikiran et al teaches a 5 ml formulation in the last paragraph on page 10, wherein a 10% w/v concentration of fulvestrant will result in 100 mg/ml, as required by instant claims 61 and 81.  
	Kanthikiran et al teach storage stability over time wherein the product retains at least 99.7% label potency for at least one year (i.e. less than 2% impurities as required by instant claim 77), at 4°C or at controlled room temperature, i.e. 25°C (as required by instant claims 78 and 79) and packed in a prefilled 5 ml glass syringe with a plunger stopper (as required by claim 80) in Tables 8 and 9 on page 18 (please also see the last paragraph on page 17). 
	As such, Kanthikiran et al teach a pharmaceutical composition comprising fulvestrant, benzyl alcohol, ethanol, propylene glycol, castor oil, and a surfactant comprising a polyoxyethylene fatty acid ester, each within the recited concentration ranges, but do not explicitly disclose wherein the surfactant comprises a mixture of a lipophilic surfactant (sorbitan monolaurate) and a hydrophilic surfactant (a triblock copolymer of a polyoxypropylene and polyoxyethylene).
Yet, Rowe teaches the advantages of employing sorbitan monoesters as excipients in pharmaceutical formulations as lipophilic nonionic surfactants, and specifically name sorbitan monolaurate in Tables I, II, III, IV, V, VI, VII and VIII at pages 675-678. Rowe teaches poloxamers on page 506 (i.e. polyoxyethylene-polyoxypropylene copolymers) as excipients in pharmaceutical formulations, in particular as emulsifying agents (emulsifiers are surfactants), and specifically name Poloxamer 188 (i.e. triblock polyoxyethylene-polyoxypropylene copolymer) in the last three lines of the paragraph starting with “Poloxamers” in the first column on page 507.  
In this case, when the species are clearly named (i.e. sorbitan monolaurate and Poloxamer 188), the species claims are anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
Thus, nothing unobvious is seen in picking and choosing from the commonly employed pharmaceutical excipients disclosed by Rowe and selecting a lipophilic surfactant and a hydrophilic surfactant (i.e. sorbitan monolaurate and poloxamer 188).  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, a prima facie case is established. 
	Regarding the recitation of “sustained release,” the Examiner reminds Applicants that the claims are directed to a pharmaceutical composition, and while the use of a descriptive clause, i.e. “sustained release…,” when referring to the contemplated use of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Regarding claims 75 and 89, the weight percent by volume of propylene glycol is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration of propylene glycol in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is prima facie obvious.
Conclusion
10.	In conclusion, claims 59-97 are present in the application, and claims 95-97 are presently withdrawn from consideration.  Claims 59-94 are rejected. No claim is currently allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        April 29, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611